Citation Nr: 0843734	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to helpless child benefits on 
the basis of a child's permanent incapacity for self-support 
prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen a previously denied claim of entitlement to helpless 
child benefits on the basis of permanent incapacity for self-
support prior to attaining the age of 18.


FINDINGS OF FACT

1.  The claim of entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 was previously denied in a July 2002 
rating decision.  The RO continued the denial in a December 
2002 rating decision.  The veteran did not perfect an appeal 
of either decision.

2.  Evidence received since the December 2002 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 and December 2002 decisions that denied the 
claim of entitlement to helpless child benefits on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO denied the previously denied claim on the 
merits, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In December 2002 the RO denied the veteran's claim of 
entitlement to helpless child benefits for his son on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the decisions became final because the veteran did not file a 
timely appeal.

The claim of entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in January 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of medical records dated from July 1991 
to August 2002 demonstrating that the veteran's son had been 
diagnosed with bipolar disorder and attention deficit 
hyperactivity disorder (ADHD), and that both disorders had 
likely existed since the veteran's son was a child.  The 
evidence of record also included numerous statements from the 
child's mother indicating that the child was not capable of 
caring for himself, and records from the Social Security 
Administration demonstrating that the veteran's son had been 
awarded disability benefits on the basis of psychiatric 
impairment.  The evidence of record showed that the veteran's 
son had attained the age of 29, and that while he was 
currently incapable of self-support, he had not been found to 
be incapable of self-support prior to attaining the age of 
18.  Accordingly, the claim was denied.  

In support of the application to reopen the claim, the 
veteran submitted January 2003, February 2003, and October 
2005 letters from treating physicians indicating that the 
veteran's son had likely had both bipolar disorder and ADHD 
since he was a child.  Duplicate copies of letters of record 
at the time of the prior final denial stating that the 
veteran's son had bipolar disorder and ADHD prior to 
attaining the age of 18 were also submitted.  Newly submitted 
evidence also included additional  statements written by the 
veteran's spouse, the mother of the child for whom the 
benefits are sought, and the mother and son's May 2005 
testimony before the RO, wherein she and her son allege that 
he is entitled to helpless child benefits.  Next, new 
evidence includes copies of school progress reports, dated 
from 1981 to 1993, which demonstrate a decline in grades 
across most categories.  Finally, newly submitted evidence 
includes information from the Social Security Administration 
demonstrating that the veteran's son has not earned any 
income since 1996, and that he earned only minimal income 
from 1992 to 1996.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  While the newly 
submitted lay statements and medical evidence indicate that 
the veteran's son is currently incapable of self-support, and 
that he likely had bipolar disorder and ADHD prior to 
attaining the age of 18, the evidence does not establish that 
he was incapable of self-support prior to attaining the age 
of 18.  Additionally, the information was already of record 
at the time of the last final denial, and is therefore 
largely cumulative of evidence already of record.  

Next, the copies of the letters from treating physicians 
indicating that the veteran's son had ADHD and bipolar 
disorder prior to attaining the age of 18 cannot serve as a 
basis for reopening the claim because that evidence was 
already of record and is thus duplicative.  Duplicative 
evidence does not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claim for legal entitlement to VA benefits therefore cannot 
be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Neither may the claim be reopened on the basis of the copies 
of school progress reports dated from 1981 to 1993, which 
demonstrate a decline in grades across most categories.  
While those records show that the veteran's son had 
difficulty in school, they do not demonstrate that he was 
incapable of providing self-support prior to attaining the 
age of 18.

Finally, the claim may not be reopened on the basis of the 
Social Security Earnings Report.  While the minimal earnings 
suggest that the veteran's son has had difficulty working, 
they do not demonstrate that he was incapable of providing 
self-support prior to attaining the age of 18.

The veteran has failed to submit any evidence demonstrating 
that his son was permanently incapacitated from self-support 
prior to attaining the age of 18.  Accordingly, the new 
evidence does not relate to any unestablished facts necessary 
to substantiate the claim.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

Although the veteran has submitted new evidence that was not 
before the RO in December 2002, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
appellant was permanently incapacitated from self-support 
prior to attaining the age of 18.

Therefore, the Board finds that the new evidence is not 
material.  Thus, the claim is not reopened and the benefits 
sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, VA sent correspondence in January 2004, September 2005, 
and February 2008, rating decisions in March and April 2004; 
a statement of the case in September 2005, and a supplemental 
statement of the case in February 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in December 2002, VA informed the appellant that his 
claim was denied because she had failed to submit evidence 
that demonstrated that his son was incapable of self-support 
prior to attaining the age of 18.  This communication, in 
addition to the above correspondence, satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the May 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 remains denied because new and material evidence 
has not been received to reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


